DETAILED ACTION
The response filed on 07/22/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with the applicant’s representative Karen Laub on 09/09/2021.
6.	The following amendment is based on amendment filed 06/23/2021.
The application has been amended as follows:
Replace claim 1, with -- A holder for a piezoelectric component, having a clamping device and two contact elements which contain a conductive rubber material, wherein the two contact elements in a closed state of the clamping device, and wherein the two contact elements are in electrical contact with the piezoelectric component in the closed state of the clamping device, 
wherein the holder has a connector element clamped between the clamping device and one of the two contact elements in the closed state of the clamping device, wherein the connector element is a wire and is in electrical contact with the one of the two contact elements, and wherein there is no solder connection and no permanent metallic connection between the piezoelectric component and the two contact elements of the holder. --
Replace claim 2, with -- The holder according to claim 1, 
wherein the clamping device is releasable and has an open state of the clamping device in which the piezoelectric component can be removed from the holder.--
Replace claim 3, with -- The holder according to claim 1,
wherein the clamping device has two arms between which the piezoelectric component is clamped in the closed state of the clamping device.--
Replace claim 4, with -- The holder according to claim 1,
wherein the clamping device has one arm, wherein the piezoelectric component is clamped between the arm and a printed circuit board in the closed state of the clamping device.--
Replace claim 5, with -- The holder according to claim 3,
wherein the holder has a housing, 
an open state of the clamping device when the housing is opened.--
Replace claim 9, with -- An arrangement having a holder and a piezoelectric component, the holder has a clamping device and two contact elements which contain a conductive rubber material, and the clamping device is designed to clamp the piezoelectric component between the two contact elements in a closed state of the clamping device, and the two contact elements are in electrical contact with the piezoelectric component in the closed state of the clamping device, 
wherein the holder has a connector element clamped between the clamping device and one of the two contact elements in the closed state of the clamping device, wherein the connector element is a wire and is in electrical contact with the one of the two contact elements, and wherein there is no solder connection and no permanent metallic connection between the piezoelectric component and the two contact elements of the holder.--

Replace claim 10, with -- The arrangement according to claim 9, 
wherein the clamping device is arranged such that the two contact elements secure the piezoelectric component mechanically and are in electrical contact therewith in a region in which an oscillation node forms during operation of the piezoelectric component at its resonant frequency.--

two contact elements in a closed state of the clamping device, and wherein the two contact elements are in electrical contact with the piezoelectric component in the closed state of the clamping device, 
wherein the holder has a connector element clamped between the clamping device and one of the two contact elements in the closed state of the clamping device, wherein the connector element is a wire and is in electrical contact with the one of the two contact elements, and wherein the conductive rubber material is a silicone based elastomer to which graphite or silver particles are added.--

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
7.	Claims 1-5, 7-12 would be allowable if amended to overcome the claim objections listed above.
8.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the limitation in bold, a holder for a piezoelectric component, having a clamping device and two contact elements which contain a conductive rubber material, wherein the clamping device is designed to clamp the piezoelectric component between the two contact elements in a closed state of the clamping device, and wherein the two contact elements are in electrical contact with the piezoelectric component in the closed state of the clamping device, wherein the holder wherein the connector element is a wire and is in electrical contact with the one of the two contact elements, and wherein the conductive rubber material is a silicone based elastomer to which graphite or silver particles are added.
Claims 2-5, 7 and 8 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 
Regarding claim 9, the prior art fails to disclose the limitation in bold, an arrangement having a holder and a piezoelectric component, the holder has a clamping device and two contact elements which contain a conductive rubber material, and the clamping device is designed to clamp the piezoelectric component between the two contact elements in a closed state of the clamping device, and the two contact elements are in electrical contact with the piezoelectric component in the closed state of the clamping device, wherein the holder has a connector element clamped between the clamping device and one of the two contact elements in the closed state of the clamping device, wherein the connector element is a wire and is in electrical contact with the one of the two contact elements, and wherein there is no solder connection and no permanent metallic connection between the piezoelectric component and the two contact elements of the holder.  
Claims 10 and 11 depend directly on claim 9 therefore these claims are also allowable as being dependent on an allowable base claim. 

wherein the connector element is a wire and is in electrical contact with the one of the two contact elements, and wherein the conductive rubber material is a silicone based elastomer to which graphite or silver particles are added.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONCLUSION
9.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. All fail to teach or disclose the limitations indicated above.
CONTACT INFORMATION
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z KYAW whose telephone number is (571)270-5391.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571)272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HTET Z. KYAW/
Examiner
Art Unit 2837

09/11/2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837